IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LONNIE D. HAGGERTY,                        : No. 20 WM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
JUDICIAL CONDUCT BOARD,                    :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2017, the Application for Leave to File a Reply

is GRANTED, and the Petition for Review is DENIED.